*536OPINION

Per Curiam:

Charged with the felonious possession of a controlled substance (heroin), in violation of NRS 453.336 and NRS 453.-161, Rufus Duane Stevenson petitioned for habeas corpus. Stevenson argued the charges should be dismissed because his preliminary examination was not scheduled within the fifteen (15)-day period prescribed by NRS 171.196(2). The magistrate had scheduled the preliminary examination nineteen (19) days after Stevenson’s initial appearance in the, justice court.
The district judge denied habeas and in this appeal the same contention is reurged. We extend the decision in Shelton v. Lamb, 85 Nev. 618, 460 P.2d 156 (1969), and now hold a magistrate may, in the first instance, set a preliminary examination beyond the statutory fifteen (15)-day period, when the record establishes, as it does here, that the reason for so doing is the overcrowded condition of the court’s calendar.
Affirmed.